459 F.2d 478
Wilfred Marion GRAY, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 26216.
United States Court of Appeals,Ninth Circuit.
May 1, 1972.

Wilfred Marion Gray, Appellant, pro per.
Dwayne Keyes, U. S. Atty., Sacramento, Cal., for appellee.
Before JERTBERG and ELY, Circuit Judges, and JAMESON,* District Judge.
PER CURIAM:


1
Appellant appeals from an order of the district court denying, after evidentiary hearing, his motion under 28 U.S.C. Sec. 2255 to vacate and set aside his conviction.


2
Appellant was convicted on a charge of kidnapping in violation of 18 U.S.C. Sec. 1201(a), following a plea of guilty on October 6, 1965.  On October 22, 1965, he was sentenced to life imprisonment under 18 U.S.C. Sec. 4208(a) (2).


3
Evidentiary hearing on appellant's motion was conducted by the same district judge who conducted the criminal proceedings.  Appellant testified in person at such hearing.


4
Appellant was represented by counsel during the 1965 criminal proceedings which led to his guilty plea and sentence, and during the hearing on his motion.  He has chosen to appeal in propria persona.


5
We have carefully examined the record in this case, including the well-prepared Memorandum and Order filed by the district judge denying appellant's motion.  The crucial findings of fact, based upon conflicting evidence, are supported by substantial evidence and in no manner can be found to be clearly erroneous.


6
The order appealed from is affirmed.



*
 Honorable William J. Jameson, Senior United States District Judge for the District of Montana, sitting by designation